Citation Nr: 1426193	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) with degenerative joint disease (DJD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had verified active service from November 1961 to November 1964 and from January 1970 to February 1982.  In addition, he maintains that he has had a period of active service from February 1965 to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the service-connected DDD with DJD of his lumbar spine and his service-connected bilateral hearing loss are more severe than are reflected in the current disability ratings assigned.  The Board notes that the Veteran last underwent VA examination of these disabilities in September 2009, more than 4 years ago. Therefore, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").
To ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to each of the claims on appeal.  If there has been no continuing treatment, the Veteran should so indicate to the AOJ.

To aid in adjudication, all VA medical records dated from July 2008 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the October 2012 hearing, the Veteran raised concerns that his actual periods of service were not correctly reported by the AOJ.  He asserts that, in addition to service verified by the AOJ, he also had service from February 1965 to January 1970.   While not pertinent to the issues of increased ratings on appeal, to ensure consistency of the record, all periods of the Veteran's active duty service should be verified, and corresponding DD214s should be associated with his claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all copies of the Veteran's DD214, and verify all periods of active service, to include the period when the Veteran may have served in the Republic of Vietnam beginning in November 1969.  

2.  Ask the Veteran to provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If there was no continuing treatment, the Veteran should so indicate to the AOJ.

3.  Obtain all outstanding VA medical records dated from July 2008 to the present.  All records or responses received should be associated with the claims file.

4.  Then, the Veteran should be scheduled for appropriate VA examination(s) to ascertain all orthopedic and neurological findings specific to the service-connected DDD with DJD of his lumbar spine. The claims folder must be made available to the examiner(s) performing the examination(s), and those examiner(s) are asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished (to include X-rays, EMG/NCS, etc.), and all clinical findings should be reported in detail.

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's thoracic lumbar spine disability-to include specifically muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each. Any other neurological manifestations of the Veteran's thoracic lumbar spine disability should be described in detail.  

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back. If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In addition, the examiner should discuss the Veteran's contentions that he has pain radiating to his hips and lower extremities.  

Further, the examiner should indicate whether the Veteran has any ankylosis of his spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In addition, incapacitating episodes, to the extent identified, should be set out.  Lastly, the examiner should describe functional impairments as they affect the Veteran's employment.

The examiner should set forth all pertinent findings, along with the complete rationale for the conclusions reached.  

5.  Also, the Veteran should be scheduled for a VA audiology examination to ascertain the current nature and severity of his bilateral hearing loss.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that he or she has reviewed the claims folder.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.
6.  Thereafter, review the claims files and ensure that the above development actions have been conducted and completed to the extent possible.  Then, readjudicate the claims for higher disability ratings, to include consideration of whether a separate rating for neurological impairment is warranted for the service-connected DDD with DJD of the Veteran's lumbar spine.  In addition, discuss whether the criteria for invoking the procedures for referral of the claims for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

